Order entered July 3, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01116-CV

                  CHRISTY HAYES A/K/A CHRISTY MAYO, Appellant

                                               V.

                              MAYLON S. JOHNSON, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01963-2017

                                           ORDER
       Before the Court is appellant’s July 2, 2018 third motion for an extension of time to file a

brief. Appellant requests a seven-day extension. We GRANT the motion and extend the time to

July 9, 2018. We caution appellant that further extension requests will be disfavored.


                                                      /s/   ADA BROWN
                                                            JUSTICE